IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40465
                        Conference Calendar



GRAYLON E. HENDERSON; RUFUS TILLMAN;
KENNETH GREGORY THOMPSON, JR.,

                                         Plaintiff,

GRAYLON E. HENDERSON,

                                         Plaintiff-Appellant,

versus

A. CASKEY, Warden, Michael Unit;
T.O. MURPHY, Health Administrator, Michael Unit;
A. DOMINQUEZ, Doctor, Michael Unit;
E.L. GALLOWAY, Unit Classifications, Michael Unit,

                                         Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:96-CV-601
                         - - - - - - - - - -
                           October 22, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     The magistrate judge improperly granted Graylon E.

Henderson, Texas-state prisoner #607102, leave to proceed on

appeal in forma pauperis (IFP).   Henderson has at least three

strikes, pursuant to 28 U.S.C. § 1915(g), which bars Henderson


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 97-40465
                                -2-

from IFP status.   See Henderson v. Peerbhoy, No. 96-40303 (5th

Cir. July 19, 1996) (unpublished; affirming district court’s

dismissal of civil rights suit as frivolous); Henderson v.

Stewart, No. 95-40937 (5th Cir. Mar. 13, 1996) (unpublished;

affirming district court’s dismissal of civil rights complaint as

frivolous); Henderson v. Ferguson, No. 5:95cv010 (E.D. Tex. Mar.

24, 1995) (dismissing Henderson’s civil rights complaint as

frivolous).

     Nothing in the record indicates that the exception to the

statutory bar applies in this case.   IT IS ORDERED that the

earlier order granting leave to proceed IFP is VACATED.

Henderson has thirty days in which to pay the $105 filing fee.

Failure to make timely payment will result in the dismissal of

the appeal for want of prosecution.   See 5th Cir. R. 42.3.1.2.

     APPEAL DISMISSED IF FULL FILING FEE NOT PAID.